Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2021.
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 4/28/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary 
Claim 1 recites, “at least one leveling drive configured to drive the at least one handling device in a same direction as the blanking ram.”  There is a missing relationship to what is meant and intended by “leveling drive”.  As the movement of the drive is position the workpiece flat or level, there is no description in the claim that the drive causes that movement.  The description of “leveling” could have any number of meanings and its association with the rest of the claimed structure is not adequately set forth such that it is understood what is being considered a “leveling drive”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara et al. (U.S. Publication 2018/0369895), herein referred to as Ishihara. 
In regards to claim 1, Ishihara discloses a fine blanking press comprising: a blanking ram (upper die 11); a counter unit (lower die 12) positioned opposite the blanking ram; a press drive (slide driver 36 and its drive mechanism) configured to drive at least the blanking ram (11) along a driving direction (vertical direction) during a fine blanking process step: a feeding device (51) configured to feed a process material to a process zone (between one of the dies 11/12 in fig. 3) defined between the blanking ram (11) and the counter unit (12); at least one handling device (leveler feeder 2; rollers 23 and 24 also handle the work piece) configured to handle the process material outside of the process zone; 
In regards to claim 2, Ishihara discloses wherein the at least one handling device (2) comprises one of a process material feeding device, a process material guiding device, a process material straightening device, and a process material cutting device.
In regards to claim 3, Ishihara discloses wherein the at least one levelling drive (27) is configured to drive the at least one handling device (leveler feeder 2) to prevent bending of the process material between the process zone and the at least one handling device during the line blanking process step (“The leveler feeder 2 corrects winding curl and the like in the hoop material 6 supplied from a receiver port 2a” paragraph [0064]).
In regards to claim 4, Ishihara discloses wherein the press drive (slide driver 36 and its drive mechanism) is one of a hydraulic drive, a mechanical drive (connecting rod 362/ slide driver 36), a servo-hydraulic drive, a servo-mechanical drive, an electrical drive, and a pneumatic drive.
In regards to claim 5, Ishihara discloses wherein the at least one levelling drive is one of a hydraulic drive, a mechanical drive, a servo-hydraulic drive, a servo-mechanical drive, an electrical drive, and a pneumatic drive (separation cylinder 27).
In regards to claim 6, Ishihara discloses further comprising a synchronizer configured for synchronizing the driving movement of the blanking ram with the driving movement of the at least one handling device (Since the relation between the position of the slide during press working and the feed amount and the pullback amount of the hoop material is thus stored, the working drive instruction component can feed the hoop material to the pressing machine side or pull the hoop material back from the pressing machine side at the appropriate timing on the basis of position information about the slide transmitted from the pressing machine. Paragraph [0022]).
In regards to claim 7, Ishihara discloses wherein the synchronizer comprises a controller (working drive instruction component ) configured to provide a closed loop controlled synchronizing of the press drive of the blanking ram with the at least one levelling drive of the at least one handling device (Since the relation between the position of the slide during press working and the feed amount and the pullback amount of the hoop material is thus stored, the working drive instruction component can feed the hoop material to the pressing machine side or pull the hoop material back from the pressing machine side at the appropriate timing on the basis of position information about the slide transmitted from the pressing machine. Paragraph [0022]).

(Since the relation between the position of the slide during press working and the feed amount and the pullback amount of the hoop material is thus stored, the working drive instruction component can feed the hoop material to the pressing machine side or pull the hoop material back from the pressing machine side at the appropriate timing on the basis of position information about the slide transmitted from the pressing machine. Paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (U.S. Publication 2018/0369895), herein referred to as Ishihara in view of Luthi (U.S. Publication 2002/0011395).
 In regards to claim 9, Ishihara discloses further comprising a connector (operation component 5; controller) configured to connect the press drive (3) with the at least one levelling drive (27), but does not disclose wherein the at least one levelling drive is partly or completely driven by the press drive.  Attention is further directed to the Luthi reference.  Luthi discloses a device for progressively transporting work pieces from a receiveing station through a processing station of a press.  Luthi discloses that the transporters are synchronized with the press by signaling and by a direct mechanical coupling.  Luthi discloses that it is known in the art to utilize “external drives using servomotors, hydraulics, pneumatics, linear motors, etc” to synchronize the movement between the transporting means and the press ram (see paragraph [0007]).  As the synchronization of movement amongst the various operations is established in the art and as shown by Luthi that various means can be employed (servomotors, hydraulics, pneumatics, linear motors) to accomplish the synchronization, it would have been obvious to one having ordinary skill in the art to have modified the Ishihara operations so that the at least one levelling drive is partly or completely driven by the press drive as shown by Luthi to allow for the mechanical synchronization of the inner workings of the Ishihara material operations.
In regards to claim 10, the modified device of Ishihara discloses wherein the press drive (slide driver 36 and its drive mechanism) is one of a hydraulic drive and a servo-hydraulic drive, wherein the at least one levelling drive (separation cylinder 27).is one of' a hydraulic drive and a servo-hydraulic drive, and wherein the connector is configured to connect at least one hydraulic drive cylinder of the press drive with at least one hydraulic drive cylinder of the at least one levelling drive (as modified by Luthi).

Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724